Exhibit 5.1 CONSENT OF INDEPENDENT CHARTERED ACCOUNTANTS We have issued our report dated March 29, 2016, with respect to the consolidated financial statements of Neovasc Inc. contained in this Registration Statement on FormF-10. We consent to the incorporation by reference of the aforementioned report in the Registration Statement and to the reference to our firm under the heading “Auditors, Transfer Agent and Registrar” in the preliminary prospectus forming part of the Registration Statement. /s/ GRANT THORNTON LLP Chartered Accountants Vancouver, Canada May 12, 2016
